APPLICATION FOR REHEARING.
No. 4090. Decided March 29, 1948.
O. C. Ingalls, Columbus, for plaintiffs-appellees.
Adams, Rapp & McCann, Rapp of Counsel, Columbus, for defendant-appellant.
By THE COURT.
This is an application for a rehearing in which our attention is called to §12102-23 GC. This section liberalizes the admission in evidence of a record of an act, condition or event, but it does not go so far as to say that the plaintiff can disprove his own book account by offering parol evidence to show that the debtor thereon is one different from the one named in the account. The account must speak for itself and no one can be allowed to speak for it. 17 O. Jur. p. 679. The plaintiff cites the case of Northern Ohio Dry Cleaners, Inc., v Givner, 32 Abs 362, but we find nothing in this case that is in conflict with the rule of law announced supra.
The application is denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.